Citation Nr: 1705997	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  10-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) and depression in excess of 10 percent from November 7, 2007 to February 14, 2014, in excess of 70 percent from February 14, 2014 to January 4, 2016, and in excess of 50 percent since January 4, 2016.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1961 to July 1961 and the U.S. Navy from June 1967 to October 1968. He also had periods of service with the Army National Guard of Tennessee.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the San Diego, California, Regional Office (RO). In October 2013, the Board remanded the appeal to the RO for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In a May 2016 statement in lieu of a VA Form 646 and in a February 2017 informal hearing presentation, the Veteran expressed his disagreement with the initial ratings assigned for his service-connected PTSD and depression. As the statement in lieu of a VA Form 646 was filed with the RO, it operates as a notice of disagreement (NOD). A statement of the case (SOC) addressing the Veteran's May 2016 NOD has not been issued to him. The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Board finds that the Veteran's claim for increased initial ratings for PTSD and depression is inextricably intertwined with the Veteran's claim for a TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). Therefore, remand of the issue of entitlement to a TDIU is necessary.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Send the Veteran and his representative an NOD form so that he may formalize his disagreement on the proper form.

2.  Issue an SOC to the Veteran and his accredited representative which addresses the issue of initial ratings for PTSD and depression. The Veteran should be given the appropriate opportunity to respond to the SOC.

3.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




